

ASSIGNMENT AND ASSUMPTION AGREEMENT
 
THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this "Agreement"), dated as of June 1,
2006, is between Brinx Resources Ltd., a Nevada corporation, ("Assignor"), and
Delta Oil and Gas Inc., a Nevada corporation ("Assignee").


RECITALS



A.  
Assignor and the Assignee each are in the business of resource exploration;




B.  
Assignor holds a seventy percent (70%) “Working Interest” (defined below) in the
Owl Creek Prospect in Garvin County Oklahoma, as set forth in: (i) the letter
agreement between and Ranken Energy Corporation, an Oklahoma corporation
(“Ranken”) and Assignor dated July 25, 2005 and attached hereto as Exhibit A
(the “Letter Agreement”); and (ii) the joint operating agreement between
Assignor and Ranken dated July 1, 2005 and attached hereto as Exhibit B (the
“Joint Operating Agreement”);




C.  
Assignor desires to assign to Assignee 28.57% of its 70% Working Interest, which
assignment shall result in Assignee receiving an effective 20% Working Interest
(the “20% Working Interest”) in the Owl Creek Prospect, for the purchase price
of $300,000 (calculated at $15,000 per percentage point), such assignment to
occur in accordance with, and subject to, the terms and conditions set forth in
this Agreement;




D.  
For purposes of this Agreement, the term “Working Interest” is defined as set
forth in the Letter Agreement, including the right to participate at a 20%
working interest in all future wells drilled on a total of 1,120 acres
surrounding the Powell #2, but the definition does not include “completion
costs” (defined as all costs after casing point is reached and logs have been
run) nor does it include the Johnson #1 well located in the W/2 SE/4 Section
35-5N-2W and the Powell #1 well located in the E/2 SW/4 Section 25-5N-2W. The
term “Working Interest” also includes the right to participate in any Areas of
Mutual Interest (AMI) that may be acquired by the Owl Creek Prospect
participants; and




E.  
Assignee desires to accept the 20% Working Interest from Assignor, and to assume
all of Assignor's obligations and liabilities with respect thereto in accordance
with, and subject to, the terms and conditions set forth in this Agreement.



AGREEMENT
 
In consideration of the foregoing, the mutual covenants contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:
 
1.  Assignor hereby grants, bargains, sells, conveys, transfers and assigns to
Assignee, her heirs, devisees, assigns and personal representatives, all of
Assignor's right, title and interest
 
1

--------------------------------------------------------------------------------


 
in and to the 20% Working Interest, to have and to hold the same unto Assignee,
her heirs, devisees, assigns and personal representatives forever.


2.  Assignee hereby accepts the 20% Working Interest and agrees to assume, pay,
discharge and perform all past, present and future obligations and liabilities
of Assignor arising out of, or in any way connected with, the ownership of the
20% Working Interest and agrees to hold the Assignor harmless from any claim or
demand, of any kind made hereunder


3.  Assignee hereby agrees to pay to Assignor the lump sum of Three Hundred
Thousand Dollars ($300,000) (calculated at $15,000 per percentage point) in
immediately available United States funds for the 20% Working Interest on or
before the thirtieth day following the date of this Agreement, failing which,
this Agreement and the Assignment(s) contained herein shall be null and void.


4.  The Assignor warrants and represents that as of the date of this Assignment
Agreement, the Letter Agreement and the Joint Operating Agreement are each in
full force and effect, without modification or amendment, that it has the full
right and authority to transfer said its rights under the Letter Agreement and
that the rights transferred herein are free of lien, encumbrance or adverse
claim.


5.  This Agreement shall be binding upon and inure to the benefit of the
parties, their successors and assigns.


6.  Each of the parties hereto will co-operate with the others and execute and
deliver to the other parties hereto such other instruments and documents and
take such other actions as may be reasonably requested from time to time by any
other party hereto as necessary to carry out, evidence, and confirm the intended
purpose of this Agreement.


7.  This Agreement may not be amended except by an instrument in writing signed
by each of the parties.


8.  This Agreement and the Exhibits hereto contain the entire agreement between
the parties with respect to the subject matter hereof and supercede all prior
arrangements and understandings, both written and oral, express or implied, with
respect thereto. Any preceding correspondence or offers are expressly superceded
and terminated by this Agreement.


9.  All notices and other communications required or permitted under this
Agreement must be in writing and will be deemed given if sent by personal
delivery, faxed with electronic confirmation of delivery, internationally
recognized courier or registered or certified mail (return receipt requested),
postage prepaid, to the parties at the following addresses (or at such other
address for a party as will be specified by like notice):
 
If to the Assignor:
 
If to the Assignee:
 
If to Ranken:
 
820 Piedra Vista Rd NE.
Albuquerque, NM
1122 6th Ave North
Seattle WA
417 W 18th, Suite 101
Edmond, OK

 
2

--------------------------------------------------------------------------------


 
USA, 87123-1954
USA, 98109
USA 73013-3663
505.291.0158 ph 866.355.3644 ph 405.340.2363 ph 505.219.0158 fax   405.340.2365
fax

               
10.  This Agreement will be governed by and construed in accordance with the
laws of the Province of British Columbia, Canada as applicable to contracts made
and performed therein.


11.  This Agreement may be executed in one or more counterparts, all of which
will be considered one and the same Assignment and will become effective when
one or mare counterparts have been signed by each of the parties and delivered
to the other parties, it being understood that all parties need not sign the
same counterpart.


12.  This Agreement may be executed by delivery of executed signature pages by
fax and such fax execution will be effective for all purposes.




IN WITNESS WHEREOF the parties have executed this Assignment as of the day and
year first above written.
 
ASSIGNOR:
 
ASSIGNEE:
 
Brinx Resources Ltd. Delta Oil & Gas Inc.
By:  /s/ Leroy Halterman
Authorized Signatory
 
By:  /s/ Doug Bolen
Authorized Signatory
 
Name: Leroy Halterman Name: Doug Bolen Title: President Title: President

        
3

--------------------------------------------------------------------------------


 